PER CuRiam.
ABC Officer Munn testified that while he was parked at night on Highway 55 at Kennebec Church, he received a call over his radio from a fellow officer (Sparkman) advising him to be on the lookout for the defendant and his vehicle, probably with a load of contraband. When the pickup truck passed the church the defendant was driving and another man was with him. Officer Munn followed the pickup which pulled off the road at a nearby store and stopped. When Officer Munn drove up both men got out of the pickup and left on foot. Officer Munn observed the cardboard boxes in the bed of the truck and detected the strong odor of whisky coming from the truck. His search disclosed 102 gallons of white nontaxpaid liquor.
At the time Mr. Munn searched the truck he had the message from his fellow officer to intercept the vehicle and the defendant Banks. When the truck passed, Munn followed; whereupon, both Banks and his companion abandoned the truck and fled. This background, the cardboard boxes, and the whisky odor coming from the abandoned truck were sufficient to warrant the officer in believing that he had probable cause for his successful search and rendered the search reasonable. The defendant’s motion to suppress the evidence was *592properly denied. No other question of importance is disclosed by the record.
No error.